         Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KRISTEN MARISSA MILLIKEN,

                                Plaintiff,                             19 Civ. 09371 (PED)

                - against -                                        DECISION AND ORDER

 ANDREW SAUL,
 Commissioner, Social Security Administration,

                                Respondent.

PAUL E. DAVISON, U.S.M.J.:

                                        I. INTRODUCTION

       Plaintiff Kristen Milliken brings this action pursuant to 42 U.S.C. § 405(g) challenging

the decision of the Commissioner of Social Security (“Commissioner” or “agency”) granting in

part and denying in part Plaintiff’s application for Disability Insurance Benefits (“DIB”). [Dkt.

1.] This matter is before me for all purposes pursuant to a Notice, Consent and Reference of a

Civil Action to a Magistrate Judge entered on November 15, 2019. [Dkt. 10.]

       Plaintiff filed a motion for judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c) to

reverse the Commissioner’s determination that Plaintiff’s disability had ended on April 23, 2019,

and, therefore, she was not entitled to DIB after that date. Plaintiff moved to remand the case for

calculation of benefits or, in the alternative, for further administrative proceedings. [Dkt. 12,

13.] The Commissioner filed a cross-motion agreeing to reverse his decision but asks that the

case be remanded for further administrative proceedings. [Dkt. 17.] Plaintiff filed a reply

seeking remand solely for calculation of benefits. [Dkt. 18.] For the reasons that follow,

Plaintiff’s motion is GRANTED, the Commissioner’s motion is DENIED, and the matter is

remanded to the agency for calculation of benefits.
           Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 2 of 29




                                       II. BACKGROUND

       Plaintiff is a young woman who has had a long history of spinal impairments, among

other medical issues. [R. 465.]1 She was diagnosed with scoliosis at age ten and underwent two

back surgeries in 1999, including a spinal fusion and installation of spinal hardware. From 2003

through 2014 she worked as a daycare provider and preschool teacher. [R. 357, 364, 465.]

However, sometime in 2012, her spinal instrumentation failed, which caused her condition to

deteriorate. This required additional surgery, which Plaintiff underwent on April 7, 2014, her

alleged disability onset date. [R. 175, 530.]

       A.      Procedural History

       Plaintiff filed an application for DIB on October 15, 2014 alleging that she had been

disabled since April 7, 2014. [R. 175-82, 343-49.] Plaintiff’s application was denied, and she

requested a hearing before an Administrative Law Judge (“ALJ”). [R. 183, 194-95.] She

appeared before an ALJ on November 2, 2016 and February 8, 2017, where she was represented

by counsel. [R. 40-85.] On March 7, 2017, the ALJ issued a partially favorable decision finding

Plaintiff disabled from April 7, 2014 through November 7, 2016. [R. 11-24.] By decision dated

November 9, 2017, the Appeals Council denied Plaintiff’s request for review. [R. 1-6.] Plaintiff

commenced an action before the Honorable Katherine Forrest to appeal the agency’s decision.

[R. 1298-99; see Milliken v. Berryhill, Case No. 17 Civ. 9728.] By stipulation and order, the

case was remanded to the agency for further administrative proceedings. [R. 1300.]

       Plaintiff appeared before the same ALJ for a subsequent hearing on July 1, 2019. [R.

1231-65.] By decision dated July 30, 2019, the ALJ issued a partially favorable decision finding


       1
          Notations preceded by “R.” refer to the certified administrative record of proceedings
relating to this case submitted by the Commissioner in lieu of an answer.

                                                2
         Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 3 of 29




Plaintiff disabled from November 7, 2016, the day after Plaintiff’s prior period of disability,

through April 22, 2019. [R. 1209-24.] Finding disability for a close period, the ALJ reasoned

that Plaintiff had experienced medical improvement beginning April 23, 2019, and, therefore,

she was no longer disabled from that date. [R. 1221-22.] Plaintiff timely commenced the instant

action on December 12, 2017. [Dkt. 1.]

       Because the Commissioner found Plaintiff disabled from April 7, 2014 through April 22,

2019, and Plaintiff challenges only the portion of the Commissioner’s decision that she was no

longer disabled after that period, the relevant period begins April 23, 2019. Nevertheless, I

review the entire body of evidence that was before the ALJ. See Ritchie v. Saul, Case No. 19

Civ. 1378(DF), 2020 WL 5819552, at *2 (S.D.N.Y. Sept. 29, 2020).

       B.      Evidence Prior to the Relevant Period

               1.       Medical Evidence Prior to the Alleged Onset Date (April 7, 2014)

       Plaintiff underwent two back surgeries in 1999. The first procedure was a spinal fusion

with hardware installation, and the second operation was a corrective procedure to repair the

hardware after it broke. [R. 538.] Plaintiff met with her primary spinal surgeon, Dr. Matthew

Cunningham, on April 17, 2013. [R. 669-73.] Plaintiff reported low back pain, which she had

been feeling since August 2012 and had been worsening since then. During a February 26, 2014

follow-up visit, Dr. Cunningham discovered that Plaintiff’s spinal implants had broken again.

[R. 674-75.]

       Dr. Cunningham scheduled Plaintiff for surgery, and Plaintiff met with him and Dr. Chad

Craig on March 20, 2014 for a pre-operative checkup. [R. 538-45, 676.] X-rays taken that day

confirmed that the spinal implants had broken. [R. 691-94.] Dr. Craig cleared Plaintiff for

surgery. [R. 538-45.]

                                                 3
         Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 4 of 29




               2.      Medical Evidence During First Period of Disability (April 7, 2014 to
                       November 7, 2016)

       Plaintiff’s surgery took place on April 7, 2014. [R. 561-70.] Dr. Cunningham performed

a spinal refusion from T4 to the pelvis with a bone graft, and he removed and replaced Plaintiff’s

existing spinal hardware. [R. 494-96.] Plaintiff was admitted to the hospital from the day of her

surgery through April 14, 2014. [R. 492-535.] A post-operative x-ray taken just after the

surgery revealed no abnormalities from the procedure. [R. 636-37.] An x-ray taken on April 14

corroborated the procedure and showed a mild residual s-shaped thoracolumbar curvature and

multilevel degenerative disc disease in the lumbar spine. [R. 630-31.]

       Following her surgery, Plaintiff attended periodic post-operative checkups with Dr.

Cunningham and a pain management specialist, Dr. Syed Husain. On May 22, 2014, Dr.

Cunningham noted that Plaintiff was still wearing a back brace, and he recommended that she

try to walk, sit, stand, and perform daily activities as much as tolerable. [R. 677.] On June 10,

2014, Dr. Husain noted that Plaintiff was still wearing a back brace and walked with an antalgic

gait. She had pain with limitations in her range of motion, for which Dr. Husain prescribed

narcotic pain medication. [R. 651-55.] He noted that Plaintiff continued wearing her back brace

through July 7, 2014. [R. 645-50.]

       On July 9, 2014, Dr. Cunningham opined that Plaintiff had been recovering well after

three months, and she was beginning to walk and demonstrate a normal gait. [R. 678-79.] By

October 15, 2014, Plaintiff began experiencing increased discomfort, which Dr. Cunningham

opined was likely due to over activity. He explained that adults experience “fusion

consolidation” between nine to twelve months after a spinal fusion. [R. 680.]

       Plaintiff attended a consultative examination with Dr. Greg Grabon, an agency medical


                                                 4
           Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 5 of 29




consultant, on December 31, 2014. [R. 882-85.] Plaintiff demonstrated a slow gait with a short

step and a limited squat, and she needed help getting on and off of the examination table. [R.

883.] She had limited mobility and limited range of neck and back motion. She had positive

straight leg raising (“SLR”) tests,2 but full range of motion in her extremities. [R. 884.] Dr.

Grabon opined that Plaintiff had moderate to marked limitations in bending, lifting, carrying,

pushing, and pulling, and she should avoid heavy lifting. He gave no opinion on Plaintiff’s

ability to walk. [R. 885.]

       Plaintiff continued to attend post-operative follow-up appointments at Crystal Run

Healthcare over the next few years. On January 21, 2015, she met with Dr. Husain whose

physical examination findings and medication management remained generally unchanged from

her last visit in July 2014. [R. 888-94.] Plaintiff met with Lura Wendy Marks, a nurse

practitioner, on February 24, 2015. Plaintiff demonstrated a normal gait with pain, as well as

swelling, tenderness, and limited back range of motion. [R. 1105-15.] These findings remained

unchanged during Plaintiff’s April 15, 2015 examination with Nurse Marks. [R. 1093-1104.]

       On May 6, 2015, Plaintiff saw Dr. Sharon Rosenberg for pain in her neck and shoulder.

She was unable to turn her head, and Dr. Rosenberg noted tenderness and spasm in Plaintiff’s

neck and right shoulder with limited range of motion. She assessed possible radiculopathy. [R.

1076-83.] On July 15, 2015, Nurse Marks noted that Plaintiff was still being prescribed narcotic


       2
          “The straight leg raise test ‘checks the mechanical movement of the neurological tissues
as well as their sensitivity to mechanical stress or compression.’ [G]enerally, in a straight-
leg raising test, the patient is in the supine position with the knee and hip extended and there is
passive dorsiflexion of the foot, where back pain indicates nerve root compression or
impingement.” McIntosh v. Berryhill, No. 17 Civ. 5403 (ER)(DF), 2018 WL 4376417, at *3 n.9
(S.D.N.Y. July 16, 2018), report and recommendation adopted, 2018 WL 4374001 (S.D.N.Y.
Sept. 12, 2018) (citing Stedman's Medical Dictionary (updated November 2014) available on
Westlaw at STEDMANS 908450).

                                                 5
         Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 6 of 29




pain medication to take daily. She had a normal gait with limited range of motion, as well as

pain, swelling, and tenderness in her back. [R. 1064-74.]

       On October 5, 2015, Nurse Marks opined that Plaintiff’s physical examination was

normal for being 10 months from surgery. She noted a normal gait with pain, swelling, and

tenderness and limited range of back motion. [R. 1029-31.] On October 28, 2015, Plaintiff met

with Dr. Cunningham and reported pain. They discussed additional surgery, which Dr.

Cunningham did not rule out depending on how Plaintiff continued to heal. [R. 900-01.]

       Plaintiff attended an annual physical on February 10, 2016 with Dr. Riaz Rahman. He

noted that Plaintiff was in good overall health despite her back surgery. [R. 993-97.] On March

30, 2016, Plaintiff reported continued back pain to Nurse Marks, who noted that Plaintiff was

taking Vicodin and Tramadol daily. [R. 971-84.] A CT scan taken August 25, 2016 showed

mild degenerative changes in the thoracic and lumbar spinal regions. [R. 1171-73.]

       On September 29, 2016, Dr. Cunningham observed that Plaintiff was still healing from

the surgery two years prior. She had a normal, reciprocal gait with back pain radiating to her left

leg. At the time, she was able to change from a seated to standing position without assistance.

[R. 897-98.] Dr. Cunningham wrote a letter on October 19, 2016 and stated that Plaintiff would

be capable of no more than sedentary work if her symptoms would allow it. She would need

frequent brakes with the opportunity to lie down if her pain became severe, and she would not be

able to work for more than three days per week. [R. 899.]

               3.      Medical Evidence During the Second Period of Disability (November
                       8, 2016 to April 22, 2019)

       Plaintiff began treating with Dr. Neal Dunkelman on November 8, 2016. [R. 1201-03.]

Plaintiff reported post-operative back and neck pain that would intermittently radiate to her legs,


                                                 6
         Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 7 of 29




especially when bending. She had limited range of motion in her back and negative SLR tests on

both sides. Dr. Dunkelman noted that Plaintiff had good strength and muscle tone. [R. 1203.]

Dr. Dunkelman’s physical examination findings remained unchanged on November 28, 2016,

and he noted that Plaintiff had been prescribed Tramadol and Hydrocodone to take daily. [R.

1197-1200.] On December 22, 2016, Plaintiff stated she still felt pain in her upper and lower

back radiating to her neck and legs. Dr. Dunkelman noted negative SLR tests and limited range

of motion. [R. 1193-96.]

       On January 19, 2017, Dr. Dunkelman noted that Plaintiff had called Dr. Cunningham on

January 3 because of her pain, which had since stabilized. Her physical examination was stable

except for pain and limited range of motion, and Plaintiff had negative SLR tests. [R. 1189-92.]

These findings were consistent with Dr. Dunkelman’s subsequent physical examination findings

on February 16, March 16, and April 13, 2017. [R. 1521-26.] On May 11, 2017, Dr. Dunkelman

noted that Plaintiff had good strength with no muscle atrophy. [R. 1526-28.] His findings

remained unchanged through June 8 and July 6, 2017, and he noted that Plaintiff’s pain was

stable on daily narcotic medication but varied in intensity. [R. 1528-32.] During this time,

Plaintiff attended physical therapy from March 3, 2017 through July 14, 2017. On discharge, her

physical therapist noted that Plaintiff’s strength improved, but she still felt pain. [R. 1700-19.]

Dr. Dunkelman’s subsequent evaluations on August 3, August 30, and September 28, 2017 were

generally unchanged. [R. 1532-38.]

       Plaintiff saw Dr. Cunningham on October 25, 2017. [R. 1553-54.] Plaintiff continued

reporting back pain radiating to her legs. Plaintiff had a normal, reciprocal gait, and Dr.

Cunningham observed that her wound had healed despite remaining tenderness and spasms. He

opined that Plaintiff’s condition was debilitating and prevented her from returning to work.

                                                  7
         Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 8 of 29




They discussed increasing Plaintiff’s pain management regime and beginning injections. [R.

1554.] Plaintiff saw Dr. Dunkelman the next day, he noted tenderness and spasms despite good

strength and muscle tone. [R. 1538-40.]

       Based on Dr. Cunningham’s recommendation and Dr. Dunkelman’s referral, Plaintiff

began treating with Dr. Daniel Perri, a pain management specialist, on November 8, 2017. [R.

1570-72.] Plaintiff had a normal gait with mild joint tenderness along the back. Her active

range of motion was negative, and she demonstrated a positive SLR test on the right side. Her

muscle tone, strength, reflexes, and coordination were normal. [R. 1572.] These findings

conformed with Dr. Dunkelman’s subsequent physical examinations on November 22, 2017,

December 21, 2017, January 18, 2018 and February 15, 2018, showing pain, tenderness, and a

positive SLR test on the right side. [R. 1540-49.]

       Dr. Perri administered a sacroiliac joint injection on February 20, 2018. [R. 1573.]

During a March 8, 2018 follow-up, Plaintiff stated that it had provided some relief, but she still

experienced pain on the right side and in her lower back. Dr. Perri assessed sacroiliitis and

scoliosis. [R. 1574-75.] On March 20, 2018, Dr. Dunkelman noted pain and tenderness in

Plaintiff’s back, despite a normal gait. [R. 1549-52.] On the same day, Dr. Perri administered

another injection, which Plaintiff tolerated without complications. [R. 1576.] She also saw Dr.

Nicholas Avitabile that day for thyroid related treatment. He assessed hypothyroidism due to

Hashimoto’s thyroiditis and did not conduct a musculoskeletal examination. [R. 1670-71.]

       Dr. Perri noted that Plaintiff’s pain was not improving during Plaintiff’s follow-up

examinations on April 23 and May 8, 2018. [R. 1577-80.] He administered another injection on

May 22, 2018. [R. 1581.] On July 2, 2018, Plaintiff stated that she still experienced pain, which



                                                 8
         Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 9 of 29




was interfering with her sleep. Dr. Perri’s physical assessment remained unchanged from

Plaintiff’s last visit. [R. 1582-83.]

        Plaintiff began treating with Melinda Sefcik, a licensed medical health counselor, on July

17, 2018 based on Dr. Perri’s referral. [R. 1720-22.] Plaintiff demonstrated an appropriate

appearance with good insight and fair judgment. She had an anxious mood but was oriented

with intact memory and concentration. Her speech and behavior were normal. [R. 1720.]

Plaintiff was not sleeping well and reported depressive thoughts related to physical and mental

trauma from a car accident when she was a child. [R. 1721.] Ms. Sefcik assessed moderate

major depressive disorder and generalized anxiety disorder. [R. 1722.] On July 31, 2018,

Plaintiff reported that she was able to go to a Sesame Street amusement park with her younger

daughter but experienced increased pain the next day. [R. 1724.] Ms. Sefcik noted high anxiety

and catastrophic thinking based on a mental status evaluation. [R. 1723.] On August 1, 2018,

Plaintiff reported to Dr. Perri that her sleep had been improving. [R. 1583-85.] Physical

examinations that day and on August 31, 2018 remained generally unchanged from Dr. Perri’s

prior examinations. [R. 1583-87.]

        On September 5, 2018, Ms. Sefcik noted that Plaintiff’s stress had increased. [R. 1725-

26.] Ms. Sefcik noted that Plaintiff’s anxiety and communication somewhat improved on

September 18, 2018. [R. 1727-29.] Plaintiff saw Sean Cavanaugh, a physician assistant, on

September 25, 2018 who prescribed Cymbalta. [R. 1564-69.] Plaintiff saw Ms. Sefcik on the

same day who noted slightly decreased anxiety and opined that Plaintiff had been making

positive changes. [R. 1730-32.]

        Plaintiff began treating with Dr. Katherine Kim and Dr. David Harrison on October 5,

2018 for hemorrhoids and symptoms related to constipation. [R. 1649-60.] Plaintiff had been

                                                9
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 10 of 29




feeling pain and discomfort for weeks. Examinations on October 9 and 11, 2018 showed anal

thickening, likely a chronic fissure, and a decompressed abscess cavity. Dr. Harrison assessed

anorectal abscess and an anal fissure. [R. 1652-53, 1647.] Plaintiff met with Ms. Sefcik on

October 16, 2018 who observed increased anxiety involving her treatment with Dr. Kim and Dr.

Harrison, which she worried might be related to cancer. [R. 1733-34.] Dr. Kim performed a

colonoscopy and polyp removal on October 23, 2019. [R. 1634-36.] On November 20, 2018,

Dr. Harrison opined that Plaintiff’s anorectal symptoms were likely due to the daily narcotic pain

medication she had been prescribed for her back pain. [R. 1628.]

       On November 28, 2018, Plaintiff saw Matthew Lawrence, a physician assistant, after she

fell and hurt her foot, causing pain and tingling. [R. 1623-27.] Plaintiff walked with a limp had

swelling and decreased range of motion in her foot. [R. 1625-26.] She was given a cam walker

boot, which she wore the next day when she saw. Dr. Perri. [R. 1590-91.] Dr. Perri noted that

the fall likely exacerbated her back injuries. He also agreed that Plaintiff’s anorectal symptoms

were side effects to Plaintiff’s narcotic pain medication. [R. 1590.] Plaintiff saw Ms. Sefcik the

next day who noted that Plaintiff had a stable mood, decreased anxiety, and less catastrophic

thinking. [R. 1737-39.]

       Plaintiff attended a post-operative follow-up examination with Dr. Cunningham on

December 13, 2018. [R. 1554-55.] She still experienced back pain radiating to her legs, and the

injections provided only temporary relief. Her pain worsened if she sat or stood for a period of

time. She continued taking Vicodin twice daily. She was able to transfer from a sitting to a

standing position comfortably. X-rays and a CT scan taken that day did not show any broken

hardware. [R. 1555.]



                                                10
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 11 of 29




       On December 31, 2018, Plaintiff met with Dr. Perri who noted that she was scheduled for

surgery to treat her abscess and anal fistula. [R. 1592-93.] Plaintiff met with Ms. Sefcik on

January 2, 2019 who noted Plaintiff’s continued depressive symptomatology and ongoing issues

regarding her health and family relationships. [R. 1742-43.] She met with Joseph Ali, a

psychiatric nurse practitioner, on January 5, 2019 and was prescribed Wellbutrin. He assessed

major depressive disorder. [R. 1559-60.] Dr. Perri noted on January 30, 2019 and February 27,

2019 that Plaintiff continued to experience poor sleep, and her physical examination had

remained unchanged from her last visit. [R. 1595-97.]

       During a pre-operative visit on February 28, 2019, Dr. Harrison assessed anal fistula and

agreed that it had been caused as a side effect of Plaintiff’s medication. [R. 1483-89.] He

performed an anal fistulotomy on March 4, 2019. [R. 1490-1518, 1699.] The next day, Dr.

Harrison noted that the wound was healing. [R. 1608-10.] Plaintiff saw him again on March 14,

2019, and her wound was still healing. [R. 1605-07.] Plaintiff saw Dr. Perri on March 26, 2019

and still experienced pain in her lower back and legs with spasm, tenderness, limited range of

motion, and a normal gait. [R. 1598-99.] On April 9, 2019, Dr. Harrison noted that Plaintiff had

been healing from her surgery. [R. 1602-04.]

               4.      Testimonial Evidence

       A hearing was scheduled before the ALJ on November 2, 2016. [R. 40-54, repeated at

1314-28.] Plaintiff’s counsel explained that they had not yet received all of Plaintiff’s medical

records from her healthcare provider. [R. 45.] As a result, the ALJ postponed the hearing to

allow Plaintiff more time to obtain complete records. [R. 49-50.]

       A second hearing was held on February 8, 2017 before the same ALJ, and Plaintiff

appeared with counsel. [R. 55-85, repeated at 1329-59.] Plaintiff testified that from 2004

                                                11
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 12 of 29




through 2013 she worked as a teacher and assistant teacher in a daycare with children up to age

twelve. [R. 61-64.] She stopped working from April 2014. [R. 64.] She testified that when she

was a child, she was diagnosed with scoliosis, which necessitated surgery in 1999. [R. 68-69.]

She had a spinal fusion surgery on April 7, 2014 and experienced near constant pain in her back,

neck, and shoulders as a result. Plaintiff could not bend, and her mobility was extremely limited.

She testified that, as a result, she spent most of her time lying down. [R. 69.] She took

Tramadol three times a day and Vicodin twice a day. [R. 70.] She also experienced neck pain,

and her doctor recently suggested that she begin physical therapy. [R. 71.]

       Plaintiff testified that she would take pain medication every morning and lie in bed until

it took effect. She would then spend her morning helping her children get ready for school

before lying back down. In the afternoon she would help her four-year-old daughter eat lunch.

[R. 72-73.] In the evenings she would help her children with their homework while lying down.

[R. 73-74.] Plaintiff was able to dress herself with the use of assistive devices because she could

not bend. [R. 74-75.] She relied on her family to do chores and go shopping. [R. 75.]

       C.      Evidence During the Relevant Period (After April 22, 2019)

               1.      Medical Evidence

       On April 23, 2019, Plaintiff met with Dr. Perri following her fistulotomy performed by

Dr. Harrison. [R. 1600-01.] Plaintiff reported that she had still been experiencing pain in her

lower and middle back that had been increasing over the past few days. She continued taking

narcotic pain medication daily. Dr. Perri’s physical examination findings were identical to those

of Plaintiff’s previous visit, as well as each visit she had had with Dr. Perri. Specifically, Dr.

Perri observed that Plaintiff had a normal gait with normal strength, senses, reflexes, and muscle

tone. She had limited range of motion in her back and negative SLR tests on both sides. [R.

                                                 12
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 13 of 29




1600.] His assessments of scoliosis, sacroiliitis, and chronic pain syndrome remained

unchanged. Dr. Perri scheduled Plaintiff for another injection. [R. 1601.]

       On June 20, 2019, Plaintiff met with Dr. Sindu Pathrose for pain management. [R. 1745-

48.] Plaintiff continued experiencing back pain as well as pain beneath her shoulder blades. Her

pain was minimally alleviated with medication and by lying down. Physical therapy gave her no

more than limited improvement, and injections provided temporary relief. [R. 1745.] Upon

physical examination, Plaintiff was in no acute distress, and she was oriented and cooperative.

Her back was tender to palpation, and Dr. Pathrose noted Plaintiff’s surgical scar. Plaintiff had

moderately limited range of lumbar motion and tenderness to palpation along her back, greater

on the right than on the left. She had full strength in her legs with a normal gait. [R. 1746.] Dr.

Pathrose assessed scoliosis in the thoracolumbar region, sacroiliitis, and chronic pain syndrome.

He recommended that Plaintiff continue opioid pain medication. [R. 1747.]

       On June 24, 2019, Plaintiff met with Ms. Sefcik. [R. 1749-51.] Her mental status

evaluation remained unchanged from prior visits. Plaintiff was alert and oriented with an

appropriate affect and euthymic mood. She continued to experience high anxiety and chronic

pain. They continued to discuss Plaintiff’s health issues and family relationships. She

diagnosed major depressive disorder and generalized anxiety disorder. [R. 1750.]

               2.      Testimonial Evidence

       Plaintiff attended a subsequent hearing before the same ALJ on July 1, 2019, where she

was again represented by counsel. [R. 1231-65.] Plaintiff testified that since 2016, she

continued to experience severe chronic back pain on a daily basis. [R. 1238.] She continued to

take opioid pain medication daily, which provided slight relief, and periodically underwent pain

injections, which provided temporary relief. [R. 1238-39.] Her medication also caused chronic

                                                13
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 14 of 29




constipation resulting in an anal abscess and fistula. [R. 1239.] Plaintiff weighed 250 pounds at

the time of the hearing, and she had been gaining weight due to immobility. [R. 1240-41.] She

testified that on a number of occasions she had fallen while trying to walk which aggravated her

back injuries. [R. 1242.] She also began receiving psychiatric counseling in 2018. [R. 1243-

44.] She testified that she was the president of her children’s parent/teacher association, but she

had difficulty attending the meetings which were scheduled for one hour a month in the

evenings. [R. 1245.]

       Plaintiff testified that she would spend most of her day lying in bed due to pain. She

continued to take pain medication daily. She would help her children get ready for school in the

morning, help them with their meals, and help them get ready for bed in the evening. Otherwise

Plaintiff would spend her time lying down in bed. [R. 1246-47.] On occasions when Plaintiff

would leave the house, she would limit her outings to no more than one to two hours due to pain.

[R. 1247.] She could drive but avoids it due to pain. [R. 1247-48.] She could not cook, clean or

wash laundry due to pain and immobility. [R. 1249-50.] She had difficulty lifting anything

heavier than a bottle of soda. [R. 1255.]

               3.      Vocational Expert Testimony

       Linda Stein, a vocational expert, also testified before the ALJ on July 1, 2019. [R. 1256-

63.] The ALJ asked Ms. Stein to consider whether a hypothetical individual with Plaintiff’s age,

educational background, and job history could perform jobs in the national economy at a given

RFC. First, the ALJ asked her to consider an individual who could perform sedentary work and

could climb, push, pull, bend, balance, kneel, crouch, and crawl occasionally, could work in a

low stress job containing no more than simple, routine, repetitive tasks and few workplace

changes, and could only work three days a week. [R. 1256-57.] Ms. Stein testified that this

                                                14
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 15 of 29




individual would not be able to perform full-time, gainful work in the national economy because

working three days per week would constitute full-time work. [R. 1257.]

       Second, the ALJ asked Ms. Stein to consider the same hypothetical RFC but removed the

limitation of working no more than three days per week. [R. 1258.] Ms. Stein testified that this

individual could perform the following unskilled jobs as listed in the Dictionary of Occupational

Titles (“DOT”): envelope addresser (DOT No. 209.587-010), telephone order clerk (DOT No.

209.567-014), and charge account clerk (DOT No. 205.367-014). [R. 1258.]

                                  III. LEGAL STANDARD

       A.      Standard of Review

       In reviewing a decision of the Commissioner, a district court may “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). “It is not the function of a reviewing court to decide de novo

whether a claimant was disabled.” Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999). Rather, the

court’s review is limited to “determin[ing] whether there is substantial evidence supporting the

Commissioner’s decision and whether the Commissioner applied the correct legal standard.”

Poupore v. Astrue, 566 F.3d 303, 305 (2d Cir. 2009) (per curiam).

       The substantial evidence standard is more deferential than the “clearly erroneous”

standard. Brault v. Social Sec. Admin, 683 F.3d 443, 448 (2d Cir. 2012). The reviewing court

must defer to the Commissioner’s factual findings, and the Commissioner’s findings of fact are

considered conclusive if they are supported by substantial evidence. See 42 U.S.C. § 405(g).

“Substantial evidence” is “more than a mere scintilla” and “means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Lamay v. Commissioner of

                                                15
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 16 of 29




Soc. Sec., 562 F.3d 503, 507 (2d Cir. 2009) (internal quotations omitted) (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)). “In determining whether the agency’s findings are

supported by substantial evidence, the reviewing court is required to examine the entire record,

including contradictory evidence and evidence from which conflicting inferences can be drawn.”

Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (internal quotations omitted). “When there

are gaps in the administrative record or the ALJ has applied an improper legal standard,” or

when the ALJ’s rationale is unclear in light of the record evidence, remand to the Commissioner

“for further development of the evidence” or for an explanation of the ALJ’s reasoning is

warranted. Pratts v. Chater, 94 F.3d 34, 39 (2d Cir. 1996).

       B.      The Five Step Sequential Analysis

       A claimant is disabled under the Social Security Act when he or she lacks the ability “to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months . . . .” 42 U.S.C. §

423(d)(1)(A). In addition, a person is eligible for disability benefits under the Social Security

Act only if:

               his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but cannot,
               considering his age, education, and work experience, engage in any
               other kind of substantial gainful work which exists in the national
               economy, regardless of whether such work exists in the immediate
               area in which he lives, or whether a specific job vacancy exists for
               him, or whether he would be hired if he applied for work. Id. §
               423(d)(2)(A).

       A claimant’s eligibility for SSA disability benefits is evaluated pursuant to a five-step

sequential analysis:


                                                 16
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 17 of 29




       1.      The Commissioner considers whether the claimant is currently
               engaged in substantial gainful activity.

       2.      If not, the Commissioner considers whether the claimant has a
               “severe impairment” which limits his or her mental or physical
               ability to do basic work activities.

       3.      If the claimant has a “severe impairment,” the Commissioner must
               ask whether, based solely on medical evidence, claimant has an
               impairment listed in Appendix 1 of the regulations. If the claimant
               has one of these enumerated impairments, the Commissioner will
               automatically consider him disabled, without considering vocational
               factors such as age, education, and work experience.

       4.      If the impairment is not “listed” in the regulations, the Commissioner
               then asks whether, despite the claimant’s severe impairment, he or
               she has residual functional capacity to perform his or her past work.

       5.      If the claimant is unable to perform his or her past work, the
               Commissioner then determines whether there is other work which the
               claimant could perform.

Rolon v. Commissioner of Soc. Sec., 994 F. Supp. 2d 496, 503 (S.D.N.Y. 2014); see 20 C.F.R. §§

404.1520(a)(4)(i)–(v), 416.920(a)(4)(i)–(v). The claimant bears the burden of proof as to the

first four steps of the process. See Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003).

If the claimant proves that his or her impairment prevents him or her from performing his past

work, the burden shifts to the Commissioner at the fifth and final step. See id. At the fifth step,

the Commissioner must prove that the claimant is capable of obtaining substantial gainful

employment in the national economy. See Butts v. Barnhart, 416 F.3d 101, 103 (2d Cir. 2005);

20 C.F.R. § 404.1560(c)(2).

       A claimant’s “residual functional capacity” (“RFC”) is his or her “maximum remaining

ability to do sustained work activities in an ordinary work setting on a continuing basis.”

Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999) (quoting Social Security Ruling (“SSR”) 96-8p,


                                                 17
           Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 18 of 29




1996 WL 374184, *2 (July 2, 1996)). When assessing a claimant’s RFC, an ALJ is obligated to

consider medical opinions on a claimant’s functioning based on an assessment of the record as a

whole. 20 C.F.R. §§ 404.1527(d)(2), 416.9527(d)(2) (“Although we consider opinions from

medical sources on issues such as …your residual functional capacity…the final responsibility

for deciding these issues is reserved to the Commissioner.”). It is the Commissioner’s role to

weigh medical opinion evidence and to resolve conflicts in that evidence. See Cage v. Comm’r

of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012); Veino v. Barnhart, 312 F. 3d 578, 588 (2d Cir.

2002) (“Genuine conflicts in the medical evidence are for the Commissioner to resolve.”).

       C.       Weighing Medical Evidence3

       When considering the medical opinion evidence, the ALJ must give deference to the

opinions of a claimant’s treating physicians. A treating physician’s opinion will be given

controlling weight if it is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in . . . [the]

record.” 20 C.F.R. § 416.927(c)(2); see also Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000).

       Before an ALJ can give a treating physician’s opinion less than controlling weight, the

ALJ must consider the following factors to determine the amount of weight the opinion should

be given: (1) the length of the treatment relationship and the frequency of examination, (2) the

nature and extent of the treatment relationship, (3) the medical support for the treating

       3
         On January 18, 2017, the Commissioner published “Revisions to Rules Regarding the
Evaluation of Medical Evidence,” effective March 27, 2017. 82 Fed. Reg 11, 2017 WL 168819
(Jan. 17, 2017). The Revisions altered certain longstanding rules for evaluating medical opinion
evidence for cases filed after March 27, 2017. Id. at *5844. Plaintiff protectively filed her
applications on October 15, 2014, and, therefore, the Revisions do not apply. See Ben v.
Berryhill, No. 17 Civ. 8345 (DCF), 2019 WL 1447892, at *7 (S.D.N.Y. Mar. 19, 2019 (finding
that the Revisions did not apply where the claimant filed her initial application prior to the
effective date, succeeded at the federal level, the case was remanded and reheard after the
effective date, and she subsequently appealed to the federal level again.).

                                                 18
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 19 of 29




physician’s opinion, (4) the consistency of the opinion with the record as a whole, (5) the

physician’s level of specialization in the area, and (6) other factors that tend to support or

contradict the opinion. 20 C.F.R. § 416.927(c)(2)-(6); Schisler v. Sullivan, 3 F.3d 563, 567 (2d

Cir. 1993).

       Although the foregoing factors guide an ALJ’s assessment of a treating physician’s

opinion, the ALJ need not expressly address each factor. Atwater v. Astrue, 512 F. App’x 67, 70

(2d Cir. 2013) (summary order) (“We require no such slavish recitation of each and every factor

where the ALJ’s reasoning and adherence to the regulation are clear.”) (citing Halloran v.

Barnhart, 362 F.3d 28, 31 (2d Cir. 2004) (per curiam)). As long as the ALJ provides “good

reasons” for the weight accorded to the treating physician’s opinion and the ALJ’s reasoning is

supported by substantial evidence, remand is unwarranted. See Halloran v. Barnhart, 362 F.3d

28, 32-33 (2d Cir. 2004).

       D.      Closed Periods of Disability and Medical Improvement

       A “closed period” of disability occurs where a claimant is found by the Commissioner to

be disabled for a finite period of time which began and ended prior to the date of the agency’s

administrative determination of disability. Smith v. Berryhill, Case No. 17 Civ. 5639

(PAE)(SN), 2018 WL 5619977, at *12 (S.D.N.Y. Aug. 10, 2018), report and recommendation

adopted, 2018 WL 4565144 (S.D.N.Y. Sept. 24, 2018). Where a claimant is found to be

disabled, the Commissioner may find that he or she is no longer disabled from a later date where

substantial evidence of “medical improvement” supports the conclusion that the claimant has

become able to work. Ritchie v. Saul, Case No. 19 Civ. 1378 (DF), 2020 WL 5819552, at *11

(S.D.N.Y. Sept. 29, 2020) (citing 20 C.F.R. § 423(f)(1)).



                                                  19
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 20 of 29




       The regulations define “medical improvement” as “any decrease in the medical severity

of [the claimant's] impairment(s) which was present at the time of the most recent favorable

medical decision that [he or she was] disabled or continued to be disabled.” 20 C.F.R. §

404.1594(b)(1). To determine whether a claimant’s medical condition has improved, the agency

“must compare ‘the current medical severity of th[e] impairment [ ] ... to the medical severity of

that impairment[ ] at th[e] time’ of the most recent favorable medical decision.” Veino v.

Barnhart, 312 F.3d 578, 586-87 (2d Cir. 2002) (quoting 20 C.F.R. § 404.1594(b)(7) (alteration

in original)). The relevant inquiry is whether the claimant’s condition improved from the date of

the most recent decision finding disability. Corwell v. Astrue, Case No. 08 Civ. 8019

(LTS)(DF), 2010 WL 7765355, at *12 (S.D.N.Y. Jul. 23, 2010).

       Generally, the medical improvement standard under 20 C.F.R. § 404.1594 applies to

continuing disability reviews regarding a prior adjudication. Cook v. Colvin, Case No. 13 Civ.

1946 (TPG), 2015 WL 5155720, at *9 (S.D.N.Y. Sept. 2, 2015) (citing Veino, 312 F.3d). The

Second Circuit has not yet addressed whether the medical improvement standard also applies to

closed period cases, but other circuits have held that the standard is appropriate for such cases.

See Carbone v. Astrue, Case No. 08 Civ. 2376 (NGG), 2010 WL 3398960, at *13 (E.D.N.Y.

Aug. 26, 2010) (collecting cases from the Courts of Appeals of the Third, Seventh, Tenth, and

Eleventh Circuits applying the medical improvement standard to closed period cases). Courts

within the Second Circuit, including this District, also routinely apply the medical improvement

standard to close period cases. See, e.g., Cook, 2015 WL 5155720, at *9; see also Carbone,

2010 WL 3398960, at *13; Chavis v. Astrue, Case No. 07 Civ. 0018 (LEK), 2010 WL 624039, at

*5 (N.D.N.Y. Feb. 18, 2010). Moreover, neither party contests that the standard governs this



                                                 20
           Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 21 of 29




case, and the ALJ applied this standard in his July 30, 2019 decision. [R.1204-24.] The Court,

therefore, applies this standard.

       E.       Medical Improvement and the Eight Step Sequential Analysis

       Where an ALJ determines that a claimant seeking DIB has experienced a medical

improvement and, therefore, is no longer disabled from a certain date, the ALJ must apply an

eight step sequential analysis. Ritchie, 2020 WL 5819552, at *1 (citing 20 C.F.R. §

404.1594(f)(1)-(8)).4 Similar to the five step process outlined above, the eight step medical

improvement standard first asks the ALJ to determine whether the claimant is engaged in

substantial gainful activity. 20 C.F.R. § 404.1594(f)(1). If the claimant has not engaged in

substantial gainful activity, the second step requires the ALJ to consider whether the claimant

has an impairment that meets or equals the severity of an impairment listed in 20 C.F.R. Part

404, Subpart P, Appendix 1. If the claimant has such an impairment, then the claimant's

disability will be found to continue. 20 C.F.R. § 404.1594(f)(2). If the claimant does not suffer

from such an impairment, the ALJ proceeds to the third step, which requires the ALJ to

determine whether there has been a medical improvement as defined by paragraph (b)(1) of this

section of the regulations. 20 C.F.R. § 404.1594(f)(3); see supra 20 C.F.R. § 404.1594(b)(1).

       If there has been a medical improvement, the ALJ proceeds to the fourth step and must

determine whether the medical improvement is related to the claimant’s RFC, based on the

impairment that was present at the time of the most recent favorable medical determination. 20

C.F.R. § 404.1594(f)(4). If the ALJ concludes at step three that there was no medical

improvement, or concludes at step four that the medical improvement was unrelated to the

       4
         Administrative determinations concerning applications for Supplemental Security
Income under Title XVI use a similar seven step sequential analysis not applicable here. See 20
C.F.R. § 416.994(b)(5).

                                                21
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 22 of 29




claimant’s RFC, the ALJ proceeds to the fifth step to determine whether the claimant should be

denied disability due to a regulatory exception listed under 20 C.F.R. §§ 404.1594(f)(5)(d) and

(e). 20 C.F.R. § 404.1594(f)(5). Those exceptions are:

       1.      The claimant is the beneficiary of advances in medical or vocational
               therapy or technology.

       2.      The claimant underwent vocational therapy related to his or her ability to
               work.

       3.      New and improved diagnostic or evaluative techniques reveal that the
               claimant’s impairments were not disabling at the time it was considered
               during the most recent favorable decision.

       4.      The prior disability decision was in error.

       5.      The claimant is currently engaging in substantial gainful activity.

       6.      The prior decision was fraudulently obtained.

       7.      The claimant refuses to cooperate with the agency.

       8.      The agency is unable to find the claimant.

       9.      The claimant failed to follow prescribed treatment which would be
               expected to restore his or her capacity to work.

20 C.F.R. §§ 404.1594(f)(5)(d) and (e). If none of the exceptions apply, then the ALJ must find

that the claimant’s disability will continue. 20 C.F.R. § 404.1594(f)(5).

       If one of the last four exceptions apply, then the ALJ must find that the claimant is no

longer disabled. If the ALJ finds at step four that the medical improvement was related to the

claimant’s RFC, or at step five that one of the first five exceptions apply, the ALJ will proceed to

step six. 20 C.F.R. § 404.1594(f)(6). At step six, the ALJ considers whether all impairments in

combination significantly limit the claimant's ability to do basic work activities. 20 C.F.R. §

404.1594(f)(6). If the impairments are found to be severe, then the ALJ proceeds to the seventh


                                                22
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 23 of 29




step and must determine whether the claimant is able to perform past relevant work. 20 C.F.R. §

404.1594(f)(7). If the claimant can perform his or her past relevant work, he or she is found to

be no longer disabled. If the claimant cannot perform his or her past relevant work, then the ALJ

proceeds to the eighth step to determine whether the claimant can perform any other work. If the

claimant can perform other work, then the ALJ will find that the disability has ended. 20 C.F.R.

§ 404.1594(f)(8).

       F.      The Presumption of Continuing Disability

       Paramount to the medical improvement standard is the presumption that when the agency

finds a claimant disabled, that disability will continue. Furthermore, unlike cases involving the

five step sequential analysis, the burden is with the agency to prove that the claimant is no longer

disabled. “Once a claimant establishes the existence of a disabling condition, the medical

improvement standard shifts the burden of proof to the Commissioner; a claimant is entitled to a

presumption that the classification will not change unless the condition, governing statutes, or

regulations change.” Cook, 2015 WL 5155720, at *9 (citing De Leon v. Sec'y of Health and

Human Servs., 734 F.2d 930, 937 (2d Cir.1984)). “[U]nder the medical improvement standard,

the government must, in all relevant respects, prove that the person is no longer disabled.” Id.

(citing Waters v. Barnhart, 276 F.3d 716, 718 (5th Cir.2002)).

       The Second Circuit has cautioned that benefits may not be terminated “simply on the

whim of a changed ALJ.” De Leon, 734 F.2d at 937. To that end, the claimant has no

corresponding burden to prove that he or she is still disabled. “The Commissioner may not

‘simply disregard a prior finding that a particular medical condition is disabling’ and terminate

benefits ‘based solely on substantial evidence that the claimant is not currently disabled, without

regard to whether there has been demonstrable medical improvement in the claimant’s

                                                23
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 24 of 29




condition.’” Serrano v. Colvin, Case No. 16 Civ. 6295 (CBA), 2018 WL 1440540, at *3

(E.D.N.Y. Mar. 22, 2018) (citing De Leon, 734 F.2d at 936-37). Therefore, where the

Commissioner fails to meet his burden of proof, the presumption that a claimant is disabled will

stand. Id. Moreover, a finding of medical improvement must be supported by substantial

evidence. Nascimento v. Colvin, 90 F. Supp. 3d 47, 53 (E.D.N.Y. 2015)).

       G.      Remand for Calculation of Benefits

       Pursuant to the fourth sentence of 42 U.S.C. § 405(g), the Court has the “power to enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing

the decision of the Commissioner, with or without remanding the cause for a rehearing.” 42

U.S.C. § 405(g); Shalala v. Schaefer, 509 U.S. 292, 297 (1993); Melkonyan v. Sullivan, 501 U.S.

89, 98 (1991). A remand for further proceedings may be ordered pursuant to the fourth sentence

of 42 U.S.C. § 405(g) in cases where the Commissioner “has failed to provide a full and fair

hearing, to make explicit findings, or to have correctly applied the law and regulations.”

Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991); see Rosa v. Callahan, 168 F.3d 72, 82-83 (2d

Cir. 1999).

       The Court also has authority under § 405(g), sentence four, to remand solely for

calculation of benefits when the record provides “persuasive evidence of total disability that

render[s] any further proceedings pointless.” Gonzalez v. Apfel, 113 F. Supp. 2d 580, 590-91

(S.D.N.Y. 2000). Further, if the ALJ's decision is based upon an error of law and “where

application of the correct legal principles to the record could lead to only one conclusion, there is

no need to require agency reconsideration,” Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987)

(citing Havas v. Bowen, 804 F. 3d 783, 786 (2d Cir. 1986)). In such cases, a remand solely for



                                                 24
         Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 25 of 29




the purpose of calculating benefits is appropriate. Balsamo v. Chater, 142 F.3d 75, 82 (2d Cir.

1998); Parker v. Harris, 626 F. 2d, 225, 235 (2d Cir. 1980).

         The Court’s determination whether to remand for further administrative proceedings or

for a calculation of benefits is discretionary. Butts v. Barnhart, 388 F.3d 377, 385 (2d Cir.

2004).

                                         IV. DISCUSSION

         A.     The ALJ’s Decisions

         In his March 7, 2017 decision, the ALJ found Plaintiff disabled from April 7, 2014, her

alleged disability onset date, through November 7, 2016, reasoning that her disability had ended.

[R. 7-24.] Upon remand, the Appeals Council affirmed the ALJ’s finding of disability and

vacated the case to consider whether Plaintiff was disabled from November 8, 2016. [R. 1305-

13.] Subsequently, by decision dated July 30, 2019, the ALJ found Plaintiff disabled from

November 8, 2019 through April 22, 2019. [R. 1204-24.]

         The ALJ applied the five step sequential analysis for the period of disability. First, the

ALJ found that Plaintiff had not engaged in substantial gainful activity since November 8, 2016.

[R. 1213.] Second, the ALJ found that Plaintiff suffered from degenerative disease of the

thoracolumbar spine with a history of scoliosis, obesity, major depressive disorder, and anxiety

disorder, but that her impairments did not meet or equal the severity of an impairment listed in

20 C.F.R. Part 404, Subpart P, Appendix 1. [R. 1213-16.] Next, the ALJ assessed Plaintiff’s

RFC and found that she could perform sedentary work, but she could only occasionally climb,

push, pull, balance, bend, kneel, crouch, and crawl. She could also only work in low stress jobs

limit4ed to simple work, and she could only work three days per week. [R. 1216.] The ALJ

then determined that Plaintiff could neither perform her past relevant work as a preschool

                                                  25
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 26 of 29




teacher, nor any work in the national economy. [R. 1220-21.] Consequently, the ALJ found

Plaintiff disabled through April 22, 2019. [R. 1221.]

       For the period beginning April 23, 2019, the ALJ applied the eight step sequential

analysis and determined that Plaintiff’s disability had ended on that date. The ALJ determined

that Plaintiff had not developed new impairments since April 23, 2019, and that her impairments

had not met the listing requirements. [R. 1221.] Moving to the third and fourth steps, the ALJ

found that Plaintiff’s condition had improved as of April 23, 2019, and that that improvement

related to Plaintiff’s ability to perform work. [R. 1221-22.] Finding that step five did not apply,

the ALJ found at step six that Plaintiff’s RFC had changed such that Plaintiff was no longer

limited to working only three days per week. [R. 1222-23.] At step seven, the ALJ found that

Plaintiff could not perform her past relevant work. [R. 1223.] At step eight, the ALJ found that

Plaintiff could work as an addresser, a telephone order clerk, or a charge account clerk. [R.

1223-24.] Consequently, the ALJ found that Plaintiff was no longer disabled. [R. 1224.]

       B.      This Case Will Be Remanded for Calculation of Benefits

       The parties agree that the ALJ’s medical improvement assessment must be reversed and

disagree only as to the scope of the necessary remand. Plaintiff argues that, because the medical

improvement analysis is not supported by substantial evidence, Plaintiff’s disability is presumed

to continue, and that she should be awarded benefits without further administrative proceedings.

The Commissioner concedes that “the record lack[s] sufficient medical evidence[,]” but argues

that the case should be remanded so the Commissioner can “direct the ALJ to reevaluate whether

Plaintiff experienced medical improvement, by acquiring a medical expert opinion, re-evaluating




                                                26
             Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 27 of 29




the opinion evidence, and reassessing Plaintiff’s RFC.” [Dkt. 17, pp. 2-4.]5 In opposing the more

limited remand sought by Plaintiff, the Commissioner asserts that the record “does not contain

persuasive proof of disability for the period beginning April 23, 2019” and that broader remand

“would allow the Agency to obtain a medical expert to review the newer evidence[.]” [Dkt. 17

at 4.]

         The Court concludes that the Commissioner is not entitled to a further bite at the apple.

First, in exercising discretion under § 405(g) (sentence four), a court properly considers “the

procedural posture of a case, and particularly which party bears the burden of proof and

production on issues of disability.” Andrew S. v. Saul, 5:19-CV-0570 (LEK), 2020 WL 6709833

at *7 (N.D.N.Y. Nov. 16, 2020), quoting Diaz v. Berryhill, 388 F.Supp. 3d 382, 392 (M.D. Pa.

2019). Thus, as a general matter, remanding solely for calculation of benefits is more likely to

be appropriate in medical improvement cases because the plaintiff’s disability has already been

established and is presumed to continue. In these cases, persuasive proof of disability is a matter

of record, and if “the Commissioner has already clearly failed to develop evidence of decreased

medical severity as of the alleged date of medical improvement, remand for the calculation of

benefits . . . could be warranted even if the claimant points to no positive evidence of disability

after the alleged medical improvement date.” Andrew S., 2020 WL 6709833 at *7. The

Commissioner’s argument here that remand for further inquiry is appropriate because the record


         5
         The Commissioner’s terse memorandum is notably vague as to the precise nature of the
error requiring remand. The Commissioner purports to defend the ALJ’s rationale (improved
examination findings) for his medical improvement assessment at Step Three, then asserts that “it
is not clear how these improved findings translate into increased ability to sustain work over five
days, as opposed to three[,]” a statement which implicates the ALJ’s RFC analysis at Step Seven of
the Eight Step medical improvement standard. [Dkt. 17, p. 3.] However, the Commissioner
proposes that, upon remand, the ALJ should revisit his Step Three assessment by “reevaluat[ing]
whether Plaintiff experienced medical improvement.” [Dkt. 17, pp. 3-4.]

                                                 27
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 28 of 29




“does not contain persuasive proof of disability for the period beginning April 23, 2019 ” [Dkt.

17, p. 4] turns the medical improvement standard on its head by calling upon Plaintiff to prove

again her previously established (and presumptively continuing) disability.

       Courts also look to the age and procedural history of a case in determining whether a

remand for further administrative proceedings is appropriate. Curry v. Apfel, 209 F.3d 117, 124

(2d Cir. 2000) (remand for calculation of benefits “particularly appropriate” to avoid

“substantial, additional delay” in six year old case); Andrew S., 2020 WL 6709833 at *8

(appropriate to consider both time case pending and “number of appeals and remands” in case

history). Here Plaintiff, who filed her application for disability benefits in October 2014, has

participated in two rounds of administrative hearings leading to two appeals to federal district

court, each appeal in turn culminating in a confession of error by the Commissioner requiring

remand. These considerations support a more limited remand this time around.

       Here, the Commissioner concedes that no medical opinion evidence supports the ALJ’s

conclusion that plaintiff’s condition has improved. Instead, we are left with the ALJ’s lay

interpretation of raw clinical findings, and ‘[i]n the absence of supporting medical opinion, the

ALJ should not . . . engage[] in his own evaluation of medical findings.” Filocomo v. Chater,

944 F.Supp. 165, 170 (E.D.N.Y. 1996). As Plaintiff argues, the Commissioner “had every

opportunity to obtain a medical expert after the previous District Court remand.” [Dkt. 18, p. 3.]

Remanding now to “enable the ALJ to fish for evidence justifying the denial of benefits” is

simply not appropriate. Andrew S., 2020 WL 6709833 at *7.




                                                28
        Case 7:19-cv-09371-PED Document 20 Filed 03/17/21 Page 29 of 29




                                      V. CONCLUSION

       For the forgoing reasons, Plaintiff’s motion is GRANTED, and Defendant’s motion is

DENIED. The Court remands this case for calculation of benefits. The Clerk of Court is

directed to terminate the pending motions [Dkt. 12 and 17] and close this case.

Dated: March 17, 2021
       White Plains, New York

                                                    SO ORDERED


                                                    ________________________________
                                                    Paul E. Davison
                                                    United States Magistrate Judge




                                               29
